Wells, J.
The testimony to which the plaintiff objects was admitted to show that the support of the defendant’s wife was provided for, in part, by others than the plaintiff. It is immaterial in what form such provision was made. If it was in fact furnished, and applied to that purpose, whether directly, or by being accepted or appropriated by the plaintiff, it serves to reduce, pro tanto, the expense incurred by him for the support of the person for whose use it was so furnished. The plaintiff’s claim upon the defendant is only for so much as he has himself *331fairly expended or furnished for the support of the wife, over and above her services and all. other means of defraying those expenses which have come into his hands. The law implies no promise and imposes no obligation beyond that. For the purpose of ascertaining what amount was thus fairly due to the plaintiff, the testimony was rightly admitted.

Exceptions overruled.